UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7109


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DEMETRIOUS ADONIS MOORE, a/k/a Meechie,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:08-cr-00124-HMH-1; 6:13-cv-01236-HMH)


Submitted:   November 26, 2013            Decided:   December 23, 2013


Before KEENAN, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Demetrious Adonis Moore,     Appellant Pro Se. Elizabeth Jean
Howard, Assistant United     States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Demetrious Adonis Moore seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2013)    motion.       The   order    is   not      appealable     unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)         (2006).            A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this     standard        by     demonstrating       that

reasonable       jurists     would    find     that    the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief       on   procedural       grounds,       the    prisoner       must

demonstrate      both    that   the    dispositive         procedural     ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Moore has not made the requisite showing. *                   Accordingly, we


     *
       We note that, in his third claim for relief, Moore
asserted that his counsel was ineffective in failing to
challenge his resentencing proceedings on the grounds that the
district judge exhibited bias and prejudice against him—not, as
the district court construed the claim, a challenge based on the
(Continued)
                                          2
deny a certificate of appealability and dismiss the appeal.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




procedural and substantive reasonableness of his sentence.
Nevertheless, having reviewed the record and Moore’s submissions
on appeal, we conclude that Moore fails to make the requisite
showing for a certificate of appealability on this issue.



                                      3